—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered February 13, 1997, convicting defendant, after a jury trial, of bribery in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The jury was warranted in finding that the People disproved beyond a reasonable doubt defendant’s defense that his payments and offers of payments to a police officer made in relation to a family-run drug operation were extorted by the officer (Penal Law § 200.05). The evidence established that defendant, acting both alone and in concert with his brothers, engaged in conduct constituting bribery prior to any threatening conduct by the officer.
The totality of the record establishes that defendant made a valid waiver of his right to be present at sidebar conferences during jury selection. In any event, defendant could not have made a meaningful contribution to the sidebar discussion at issue on appeal, since the juror’s excusal was clearly in the nature of an uncontested excusal for cause (see, People v Garcia, 265 AD2d 171, lv denied 94 NY2d 862). Concur — Rosenberger, J. P., Nardelli, Tom, Mazzarelli and Rubin, JJ.